Title: From George Washington to Colonel Charles Lewis, 21 March 1778
From: Washington, George
To: Lewis, Charles



Sir.
Head Qrs Valley Forge 21st March 1778.

Your favor of yesterday was duly received. It gave me great pain to find that you were solicitous to resign your Commission. I hope you

will think better of the matter and consider the fatal consequences that must necessarily attend so many resignations. This proceeding in the line at large, I have sensibly felt; but that the resignations in the Virginia line should exceed—greatly exceed those in that of any other State, distresses me in a more peculiar manner. There are none among us, who do not experience great inconveniences from the service—but are we to quit? What the consequences will be are obvious to all. Officers wishing to retire have frequently observed, that there would be enough left, and therefore that the want of their services could not be material. Those who reason thus pay themselves but an ill compliment, as they evidently confess, that others possess more virtue⟨—⟩ more attachment to the great and common cause than they themselves do. If there are hardships attending the service, why should not all equally share in them? Why are they more severely felt by the Virginia line, than any other? Look, my good Sir, and reflect on the shock it has already sustained. You I would fain flatter myself will not increase it. I am with respect Sir Your most Obet servt

Go: Washington

